PER CURIAM.
The court revoked appellant’s probation based on violations of four conditions of his probation, i. e., failure to file monthly reports with his probation supervisor, failure to pay $10.00 per month toward his supervision costs, changing his residence without his supervisor’s consent, and failure to work diligently at a lawful occupation and support his dependents to the best of his ability. The court had adjudicated appellant insolvent six weeks prior to his revocation hearing as well as one year before, just prior to his trial on the offense underlying the probation. At the revocation hearing, the state presented no evidence bearing on appellant’s ability to pay, nor did the court make a specific finding of ability.
Accordingly, the finding of violation of the condition requiring appellant to contribute $10.00 per month toward the costs of his supervision is stricken from the order of revocation. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). The order, judgment, and sentence are affirmed in all other respects.
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.